                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JOSEPH KYLE NEWMAN,                             )
     #36454-177,                                )
           Plaintiff,                           )
vs.                                             )   No. 3:18-CV-2679-N
                                                )
OFFICER REED,                                   )
OFFICER SINGLETON,                              )
          Defendants.                           )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. By separate judgment, the plaintiff’s claims will be dismissed with

prejudice as frivolous until he satisfies the conditions in Heck v. Humphrey, 512 U.S. 477 (1994).

       SIGNED this 15th day of February, 2019.




                                             UNITED STATES DISTRICT JUDGE
